Citation Nr: 1748623	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  09-24 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to an increased rating for hypertension, for accrued benefit purposes.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1947 to May 1950, and from January 1951 to April 1971, including service in Korea, and his decorations include the Bronze Star Medal.  He died in March 2007.  The appellant is the Veteran's widow.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the RO that denied service connection for the cause of the Veteran's death, and denied entitlement to accrued benefits.  The appellant timely appealed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action is required.


REMAND

Cause of Death

A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

The appellant seeks service connection for cause of the Veteran's death.  She contends that the Veteran was exposed to radiation and other chemicals while serving over twenty years in active service, which led to his developing lung cancer that subsequently caused his death.  

Service personnel records show that the Veteran served as an "Inter Guid Repairman" in an ordnance battalion in Korea and while stationed at Fort Bliss, Texas, from 1964 to 1966.  His military occupational specialty at times also included "Nike Maintenance Chief" (23W50) and "Launch Con Repairman" (251.7).  The Veteran also served as a bomber crewmember.  These duties and assignments suggest possible exposure to radar and radio frequency radiation and possible work near nuclear weapons systems, although the service records do not show screening in the Personnel Reliability Program or its predecessors.  

The Veteran's death certificate shows that the immediate cause of death was lung cancer due to or as a consequence of pleural effusion, due to or as a consequence of respiratory failure.

Lung cancer is considered a radiogenic disease under 38 C.F.R. § 3.311 (2016).  Hence, VA must adjudicate the claim for service connection for the cause of the Veteran's death, due to lung cancer, under provisions of 38 C.F.R. § 3.311.

The provisions of 38 C.F.R. § 3.311 (2016) compel the forwarding of all records pertaining to the Veteran's radiation exposure in service to the Under Secretary for Health.  The Under Secretary for Health is responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In May 2016, VA was notified that the U.S. Army Dosimetry Center was unable to locate any records pertaining to the Veteran.  In this regard, Form DD 1141, Record of Exposure to Radiation, was not a matter of record for the Veteran and not maintained.

In its January 2014 remand, the Board asked that any information obtained regarding the Veteran's exposure to radiation in active service be forwarded to the Under Secretary for Health, for purposes of obtaining a dose estimate.  Information regarding the Veteran's exposure to radiation in active service includes personnel records of his duty assignments as a Nike missile maintenance chief; and various research articles submitted by the appellant regarding weapons of mass destruction and the Nike Ajax launcher system.  

Thereafter, if a positive dose estimate is rendered, a medical opinion should be obtained from the Under Secretary for Benefits as to whether lung cancer was incurred in active service based on the extent of the exposure.  See 38 U.S.C.A. § 5103A(b), (d) (West 2014); 38 C.F.R. § 3.311.

Here, information regarding the Veteran's exposure to radiation in active service has not been forwarded to the Under Secretary for Health as directed in the prior Remand.  

Accrued Benefits 

On March 7, 2007, the Veteran filed a claim for an increased rating for service-connected hypertension.  Because the Veteran died prior to adjudication of his claim for an increased rating for hypertension, the matter is considered "pending" for purposes of determining accrued benefits based on the appellant's DIC claim.  

As noted above, in January 2008, the RO denied the appellant's claim for accrued benefits.  The Board has accepted the appellant's correspondence, received in July 2008, as a notice of disagreement with the RO's denial of accrued benefits.

Under these circumstances, the RO or AMO should issue a statement of the case for the claim of entitlement to an increased rating for hypertension, for accrued benefits purposes, in response to the notice of disagreement. The Board is required to remand the claim for the issuance of such a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward the Veteran's records concerning his radiation exposure-including service personnel records showing duty assignments as a Nike missile maintenance chief, and the appellant's November 2007 correspondence regarding weapons of mass destruction and the Nike Ajax launcher system-to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information from the appellant is required regarding specifics of the alleged exposure, the appellant should be contacted and asked to provide the information.

2.  If the above-requested development results in a positive dose estimate, the claim must be referred to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).

3.  Issue a SOC with regard to the increased rating for hypertension, for accrued benefits purposes.  This SOC must set forth the appellant's rights and responsibilities in perfecting an appeal.  The Board will further consider the issue only if a timely substantive appeal is received in response to the SOC.

4.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If a negative dose estimate is returned, consider the claim for service connection for cause of the Veteran's death, due to lung cancer on a direct basis.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC), and then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




